 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   MELISSA NEFF SOLIS, and
     J.S.S. (Minor)                                       Case No. C19-1316 RSM-TLF
 7
                              Plaintiffs,                 REPORT AND
 8          v.                                            RECOMMENDATION

 9   LEE FRANCIS CISSNA, et al.,                          Noted for February 7, 2020

10                            Defendants.

11

12          This matter comes before the Court on the parties’ Stipulated Motion for Order of

13   Dismissal (Dkt. 9). The parties inform the Court that this action is now moot and

14   stipulate to the request that the Court dismiss this action with prejudice.

15          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may

16   voluntarily dismiss an action by filling a stipulation of dismissal signed by all parties who

17   have appeared. Accordingly, based on the stipulated motion by all parties, and in

18   accordance with Federal Rule of Civil Procedure 41(a)(1), the undersigned

19   recommends that the Court grant the parties’ motion and dismiss this action with

20   prejudice. The parties have also stipulated that there will be no costs or fees awarded,

21   and the Court should accept that stipulation as part of it’s Order.

22          The parties have fourteen (14) days from service of this Report and

23   Recommendation to file written objections thereto. 28 U.S.C. § 636(b)(1); Federal Rule

24

25

26   REPORT AND RECOMMENDATION - 1
 1   of Civil Procedure (FRCP) 72(b); see also FRC P 6. Failure to file objections will result

 2   in a waiver of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140

 3   (1985). Accommodating the time limit imposed by Fed. R. Civ. P. 72(b), the Clerk is

 4   directed set this matter for consideration on February 7, 2020, as noted in the caption.

 5          Dated this 7th day of January, 2020.

 6

 7

 8                                                    A
                                                      Theresa L. Fricke
 9                                                    United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   REPORT AND RECOMMENDATION - 2
